A final decree is to be entered in the Superior Court permanently enjoining the respondent from enforcing its “Rule 251,” incorporated in its contracts with its agents, by denying credit to its agents in computing their commissions or salaries by reason of the surrender to the company for cash surrender value or paid-up insurance or extended term insurance or by reason of the lapse for nonpayment of premiums of any policy of “industrial” life insurance upon which premiums have been paid for three years or more, and from making deductions from its agents’ commissions or salaries because of such surrenders or lapses, and ordering the respondent to pay to its agents such sums as it has refused to credit to them or has deducted from their commissions or salaries because of such surrenders or lapses occurring on or after July 21, 1938. There is no substantial or material difference between the determinative facts shown on this record and those shown on the record in Attorney General v. Prudential Ins. Co. decided this day. (See ante, 762.) All arguments of all parties have been carefully *832examined and considered. A separate opinion in this case would serve no useful purpose. This case is controlled in all its aspects by the decision in Attorney General v. Prudential Ins. Co.
R. Clapp, Assistant Attorney General, for the Attorney General.
D. J. Lyne, for the respondent.